 



EXHIBIT 10.48
AMENDMENT AND WAIVER
     THIS AMENDMENT AND WAIVER, dated as of October 28, 2005 (this “Amendment
and Waiver”), is made by and among                      (the “Option Holder”),
AT Holdings Corporation, a Delaware corporation (the “Company”), Argo-Tech
Corporation, a Delaware corporation (“Argo-Tech”), and V.G.A.T. Investors, LLC,
a Delaware limited liability company (“Parent”).
W I T N E S S E T H
     WHEREAS, pursuant to that certain AT Holdings Corporation Nonqualified
Stock Option Agreement, dated as of                      (the “Option
Agreement”), by and among the Company, Argo-Tech and the Option Holder, the
Option Holder is the holder of options to purchase an aggregate of
                    shares of common stock of the Company (the “Options”);
     WHEREAS, as part of the transactions contemplated by that certain Merger
Agreement (the “Merger Agreement”), dated September 13, 2005, by and among the
Company, Argo-Tech, The Argo-Tech Corporation Employee Stock Ownership Plan (the
“ESOP”), acting therein through GreatBanc Trust Company in its capacity as
trustee of the ESOP, Parent, and Vaughn Merger Sub, Inc., a Delaware corporation
and wholly-owned subsidiary of Parent, as amended, the Merger Agreement provides
that the Option Holder will (i) retain 400 Options that were issued under the
Option Agreement (the “Rollover Securities”), (ii) amend the Option Agreement to
provide that such Rollover Securities will become options to purchase Class A
Units of Parent as set forth herein and (iii) waive his right to receive any
amounts that would otherwise be payable pursuant to the Merger Agreement with
respect to such Rollover Securities, and as the result, such Rollover Securities
will not be cancelled as otherwise contemplated by the terms of the Merger
Agreement and no amounts will be paid to the Option Holder in respect thereof
pursuant to the Merger Agreement;
     WHEREAS, pursuant to Section 11 of the Option Agreement, the board of
directors of the Company may make adjustments in the securities covered by
outstanding options to reflect the occurrence of certain transactions with
respect to the stock of the Company and, pursuant to Section 13 of the Option
Agreement, the Option Agreement may be amended with the consent of the Option
Holder;
     WHEREAS, the parties hereto intend that this Amendment and Waiver shall not
constitute a modification of the Rollover Securities for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations promulgated thereunder (the “Code”), and this Amendment and Waiver
shall be construed accordingly; and
     WHEREAS, the Option Holder is willing to amend the Option Agreement and
provide all such waivers with respect to such Rollover Securities as are
required under the Merger Agreement in connection with the transactions
contemplated thereby, upon the terms and subject to the conditions set forth
below.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.   Waiver of Right to Receive Merger Consideration. The Option Holder hereby
consents to the Company’s execution and delivery of the Merger Agreement and the
consummation of the transactions contemplated thereby, including the treatment
of Rollover Securities, and waives all of his rights to receive any amounts that
would otherwise be payable pursuant thereto with respect to the Rollover
Securities held by the Option Holder.   2.   Amendment to Option Agreement. The
Option Holder hereby consents, in accordance with Section 11 and Section 13 of
the Option Agreement, to the following amendments of the Option Agreement:

  (a)   The title and preamble of the Option Agreement are hereby deleted in
their entirety and replaced with the following:

“V.G.A.T. Investors, LLC
Nonqualified Unit Option Agreement
     This AGREEMENT (the “Agreement”) is made by and between V.G.A.T. INVESTORS,
LLC, a Delaware limited liability company (the “Company”), AT HOLDINGS
CORPORATION, a Delaware corporation (“ATH”), ARGO-TECH CORPORATION, a Delaware
corporation (“Argo-Tech”), and the individual listed on the signature page of
this Agreement (the “Optionee”). Capitalized terms have the meaning set forth in
Section 7 of this Agreement.”

  (b)   Section 1 of the Option Agreement is hereby deleted in its entirety and
replaced with the following:         “1. Grant of Option. The Company hereby
assumes, effective as of October 28, 2005, an option (the “Option”) to purchase
the number of Class A Units listed on the signature page of this Agreement (the
“Optioned Units”). Prior to the assumption thereof by the Company, the Option
consisted of an option to acquire from ATH a number of shares of common stock of
ATH (the “Optioned Shares”) equal to the number of Optioned Units now subject to
the Option. The price at which each of the Optioned Units may be purchased
pursuant to this Option shall be listed on the signature page of this Agreement
(the “Option Price”), subject to adjustment as hereinafter provided, and shall
be equal to the Option Price for an Option Share prior to the assumption of the
Option by the Company. The Option is intended to be a “nonqualified stock
option” and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code of 1986, as
amended, or any successor provision thereto.”     (c)   The words “ten
(10) years from the Date of Grant” in Section 2 are hereby deleted and replaced
with the words “                    .”

2



--------------------------------------------------------------------------------



 



  (d)   Section 3(a) of the Option Agreement is hereby deleted in its entirety
and replaced with the following:         “The Option is immediately exercisable
with respect to all Optioned Units. Upon exercise of the Option with respect to
one or more Optioned Units, (i) the Company shall cause ATH to transfer to
Argo-Tech a number of shares of common stock of ATH equal to the number of
Optioned Units, (ii) the Company shall cause Argo-Tech to transfer the shares of
ATH common stock to the Optionee in exchange for payment by the Optionee to
Argo-Tech of the Option Price and (iii) the Optionee shall contribute shares of
ATH common stock to the Company in exchange for the Optioned Units acquired upon
the exercise of the Option.     (e)   The words “the Company” in the third
sentence of Section 5(a) of the Option Agreement are hereby deleted and replaced
with the words “an Issuer.”     (f)   Section 5(b) of the Option Agreement is
hereby deleted in its entirety and replaced with the following:         “(b) The
Optionee may also tender the Option Price by (i) the actual or constructive
transfer to the Company of outstanding Class A Units (or such other Company
securities as the Company’s chief accounting officer, upon consultation with the
Company’s independent accountants, determines the acceptance of which by the
Company will not adversely affect the Company’s tax or accounting position) with
a Fair Market Value on the date of exercise equal to the aggregate exercise
price payable with respect to the Options so exercised (and the number of shares
of ATH common stock issued under Section 3(a) shall be adjusted to reflect the
net exercise), (ii) if authorized by the Board or the Compensation Committee at
the time of exercise, delivery of a full recourse promissory note or notes of
the Optionee payable on the earlier of the closing of an Initial Public Offering
or an agreed period of time not to exceed five years and with such other terms
as the Board or the Compensation Committee may determine from time to time,
(iii) by authorizing the Company to withhold from issuance a number of Class A
Units (and ATH and Argo-Tech to withhold a correlative number of shares of ATH
common stock) issuable upon exercise of the Options which, when multiplied by
the Fair Market Value of a Class A Unit on the date of exercise, is equal to the
aggregate exercise price payable with respect to the Options so exercised or
(iv) by any combination of the foregoing methods of payment.”     (g)  
Section 5(d) of the Option Agreement is hereby deleted in its entirety.     (h)
  Section 6(e) is hereby deleted in its entirety and replaced with the words
“September 11, 2011.”     (i)   Section 7 of the Option Agreement is hereby
deleted in its entirety and replaced with the following:

3



--------------------------------------------------------------------------------



 



  “7.    Definitions.

“Common Stock” means the common stock of any Subsidiary of the Company or of an
Issuer, and any other class or series of authorized capital stock of such
Subsidiary or Issuer which is not limited to a fixed sum or percentage of par or
stated value in respect to the rights of the holders thereof to participate in
dividends or in the distribution of assets upon any liquidation, dissolution or
winding up of such Subsidiary or Issuer.
“Fair Market Value” of a Class A Unit of the Company or Common Stock of an
Issuer means, as of the date in question, (i) following an Initial Public
Offering, the officially-quoted closing selling price of the stock (or if no
selling price is quoted, the bid price) on the principal securities exchange or
market on which any security in respect of the Common Stock of an Issuer is then
listed for trading (including, for this purpose, the New York Stock Exchange or
the Nasdaq National Market) (the “Market”) for the applicable trading day and
(ii) prior to an Initial Public Offering or following an Initial Public
Offering, if the Common Stock of an Issuer is not then listed or quoted in the
Market, the Fair Market Value shall be the fair value of the Class A Units or
Common Stock, as applicable, determined in good faith by the Board using any
reasonable method; provided, however, that when securities received upon
exercise of an option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
“Issuer” means the Company, any direct or indirect Subsidiary of the Company or
any successor to the Company, any of the capital stock of which the Company
distributes to the holders of Units or that is received by the holders of Units
in connection with a transaction contemplated by Section 4.2 of the Company’s
Amended and Restated Limited Liability Company Agreement, dated as of
October 28, 2005, as may be amended from time to time.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership,

4



--------------------------------------------------------------------------------



 



association or other business entity gains or losses or shall be or control any
managing director or general partner of such limited liability company,
partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.”

  (j)   Section 10(b) of the Option Agreement is hereby deleted in its entirety;
    (k)   The words “the Plan” in the penultimate sentence of Section 11 of the
Option Agreement is hereby deleted and replaced with the words “this Agreement.”
The last sentence of Section 11 is hereby deleted in its entirety and replaced
with the following:         “In the event of a Company Sale (as defined in that
certain Securityholders Agreement, dated as of October 28, 2005, between the
Company and its members, as may be amended from time to time), the Board shall
have the right to terminate the Option and provide in substitution to the
Optionee payment in an amount equal to the Fair Market Value of a Class A Unit
on the date of exercise less the aggregate exercise price payable with respect
to the options so exercised.”     (l)   Section 13 of the Option Agreement is
hereby deleted in its entirety and replaced with the following:         This
Agreement may be amended from time to time by the Compensation Committee in its
discretion in any manner that it deems appropriate; provided that no such
amendment shall adversely affect in a material manner any of the Optionee’s
rights hereunder without the Optionee’s written consent.     (m)   Section 15 of
the Option Agreement is hereby deleted in its entirety.     (n)   The words
“Number of Optioned Shares:                     ” on the signature page of the
Option Agreement are hereby deleted and replaced with the words “Number of Class
A Units:                     .”

Except as expressly set forth in this Amendment and Waiver, all other terms of
the Option Agreement shall remain in full force and effect.

3.   No Modification. Each of the parties hereto agrees that this Amendment and
Waiver is not intended to be a modification for purposes of Section 409A of the
Code and shall construe the terms herein accordingly.   4.   Binding Nature and
Benefit. This Amendment and Waiver shall be binding upon and inure to the
benefit of each party hereto and their respective successors and assigns.   5.  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute on
and the same document.

5



--------------------------------------------------------------------------------



 



6.   Facsimile Signature. A facsimile signature of this Agreement has the same
effect as an original signature.   7.   GOVERNING LAW. THIS AMENDMENT AND WAIVER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.   8.   Arbitration.

     (a) Any dispute with regard to this Agreement that is not resolved by
mutual agreement, other than as provided in Section 8(b), shall be resolved by
binding arbitration before the American Arbitration Association (“AAA”) in New
York City pursuant to the rules of AAA. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§1-16 and shall be conducted in
accordance with the rules and procedures of AAA. Any judgment upon the reward
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator’s decision shall set forth a reasoned basis for any
award of damages or findings of liability. The arbitrator shall not have the
power to award damages in excess of actual compensatory damages and shall not
multiply actual damages or award punitive damages, and each party hereby
irrevocable waives any claim to such damages. The costs of AAA and the
arbitrator shall be borne by the Company. Each party shall bear its own costs
(including, without limitation, legal fees and fees of any experts) and
out-of-pocket expenses.
     (b) The parties hereby agree and stipulate that in the event of any breach
or violation or violation of this Agreement by any other party hereto, either
threatened or actual, the non-breaching parties’ rights shall include, in
addition to any and all other rights available to any such non-breaching party
at law or in equity, the right to seek and obtain any and all injunctive relief
or restraining orders available to it in courts of proper jurisdiction, so as to
prohibit, bar, and restrain any and all such breaches or violations by any other
party hereto. Each of the parties hereto further agrees that no bond need be
filed in connection with any request by any other party hereto for a temporary
restraining order or for temporary or preliminary injunctive relief.

9.   WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto has caused this Amendment and Waiver
to be executed and delivered as of the day and year first above written.

            AT HOLDINGS CORPORATION
      By:           Name:           Title:           ARGO-TECH CORPORATION
      By:           Name:           Title:           V.G.A.T. INVESTORS, LLC
      By:           Name:           Title:                       [Option Holder]
                       

 